IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-74,642-03


                             IN RE MIKE MENDOZA JR., Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 952290 IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 262nd District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                  -2-

Relator has not filed an application for a writ of habeas corpus in Harris County. Should the response

include an order designating issues, proof of the date the district attorney’s office was served with

the habeas application shall also be submitted with the response. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: April 8, 2015
Do not publish